DETAILED ACTION
This action is responsive to RCE filed on October 14th, 2022. 
Claims 1~28 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/14/22 has been entered.
Specification
The title of the disclosure is objected to because the current title, “Reliable observations in a faulty environment”, is more indicative of a general category/subject to which claims are directed. While the current title describes the invention it does so in only a very general sense and is not clearly indicative of the invention to which the claims are directed. It lacks the necessary level of detail to differentiate Applicant’s invention of monitoring potentially faulty networks and devices from others (i.e. a title clearly indicative of the invention to which the claims are directed).
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.

	
	Response to Arguments
Applicant's arguments filed 10/14/22 have been fully considered but they are not persuasive.
In response to Applicant's arguments (Pg. 10~11), citing SRI International, Inc. v. Cisco Systems, Inc. 930 F.3d 1295, 1303 (Fed. Cir. 2019), which recite using plurality of network monitors to analyze specific network traffic data and generating reports from the monitors to identify hackers and intruders on the network, constituted an improvement in computer network technology. Since the claims improve computer network technology, the claims impose meaningful limits on any recited judicial exception, and the claims would be patent eligible at least at Step 2A Prong Two. The examiner respectfully disagrees because the claimed invention does not recite, with specificity, elements similar to the Federal Circuit case. The claims recite elements that are overly broad with multiple interpretations in light of the specification.
Applicants claim making reliable observations in a faulty environment. Using broadest reasonable interpretation, a faulty environment is not limited to a network. It is broad and has many meanings beyond a computer network. A faulty environment can be physical location where observations of machines or devices can be made by human operators. The claims also do not specifically recite specific network packets being observed. What is observed is data from components that may be gathered by a human operator. As a matter of fact, unlike in the Federal circuit case, the claims do not narrow to the type of data being observed. In SRI, the network traffic data is selected from one or more categories (i.e. network packet data transfer commands). Here, the claim receives two sets of observation data where both sets can be gathered by a human operator. The claim limitation reciting, “receiving a second set of observation data…via a scan…” is broad and does not specifically claim what type of scan is made that generates the second set of observation data. The limitation may be interpreted as observing or examining a state of a device and recording (in paper) its value by a human operator. 
For these reasons, the rejection under 35 USC § 101 directed to a judicial exception without significantly more is hereby maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1~28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent Claims 1, 13, and 22 similarly recite:
receiving a first set of observation data corresponding to components in the faulty environment; determining a first set of assumed states for the one or more components based, at least in part, on the first set of observation data; receiving a second set of observation data from an agent in the faulty environment, the second set of observation data obtained via a scan of the one or more components by the agent; determining if the second set of observation data includes one or more anomalous data values; and in response to determining that the second set of observation data includes an anomalous data value, determining, based at least in part on the assumed states for the one or more components, a replacement value for the anomalous data value, and replacing the anomalous data value with the replacement value in an updated set of observation data, such that network operation is improved.
Prong One Step 2A: These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations via commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “one or more processors” and “a non-transitory machine-readable storage medium”, nothing in the claim elements preclude the steps from practically being performed interactively between people. For example, but for the “one or more processors” and “a non-transitory machine-readable storage medium”, language, “determining a first set of assumed states…”, “determining if the second set of observation data includes one or more anomalous data values”, “determining…a replacement value for the anomalous data value”, and “replacing the anomalous data value with the replacement value” steps in the context of these claims encompasses computerizing a manual process of data manipulation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Prong Two Step 2A: This judicial exception is not integrated into a practical application because:
Claims 13 and 22 recite additional elements of “one or more processors” and “a machine-readable storage medium” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claims 1, 13, and 22 recite additional element of “receiving a first set of observation data…”, and “receiving a second set of observation data… via a scan of the one or more components…” which taken individually amounts to adding insignificant extra solution activity to the judicial exception amounting to necessary data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, claims 1, 13, and 22 are directed to an abstract idea.
Claims 1, 13, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors” and “a machine-readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 1, 13, and 22 recite additional element of “receiving a first set of observation data…”, and “receiving a second set of observation data… via a scan of the one or more components…” which taken individually amounts to adding insignificant extra solution activity to the judicial exception amounting to necessary data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The extra solution activity simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize, receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (MPEP 2106.05(d)(II)). Also, refer to U.S 2010/0305990 that teaches receiving device data via scan collector [¶29].
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 13, and 22 are not patent eligible.
Regarding dependent claims 2~12, 14~21, and 23~28: 
Claims 2~12, 14~21, and 23~28 recite elements/limitations that further elaborates on the replacement values analysis. But for the “one or more processors” and “a machine-readable storage medium” language in the independent claims, these claims encompass minor details on replacement value determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. For these reasons, claims 2~12, 14~21, and 23~28 are not patent eligible.
Allowable Subject Matter
Claims 1~28 would be allowable, if the rejection under U.S.C. 101 set forth in this Office action, is overcome. Specifically, if dependent claims 2, 6, 12, 14, 17, 18, 23, and 26 are incorporated into independent claims 1, 13, and 22 respectively would overcome the rejection under 101 PEG. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443